Filed 9/9/20 P. v. Reyes CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058976

           v.                                                            (Super. Ct. No. 07CF1113)

 FIDEL LUCAS REYES,                                                      OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Kimberly
Menninger, Judge. Affirmed.
                   Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Respondent.
                                             *               *               *
              In 2009, a jury convicted defendant Fidel Lucas Ramirez of crimes
involving sex offenses against more than one child. The trial court imposed an aggregate
sentence of 30 years to life. On appeal, this court generally affirmed the judgment with
minor corrections to the abstract of judgment. (See People v. Reyes (Jan. 27, 2011,
G041773) [nonpub. opn.].)
              In 2020, defendant filed a petition for resentencing claiming he was
convicted of murder. (Pen. Code, § 1170.95.) The trial court summarily denied the
petition because defendant was not convicted of murder.
              Defendant filed an appeal. This court appointed counsel, who filed a brief
setting forth the procedural facts. Counsel advised this court that no identifiable issues
on appeal could be ascertained, but counsel raised one potential issue: whether the trial
court had abused its discretion. (Anders v. California (1967) 386 U.S. 738 (Anders);
People v. Wende (1979) 25 Cal.3d 436 (Wende).) Defendant filed a supplemental brief
on his own behalf. Defendant did not address the merits of his appeal, but simply argued
that he was entitled to Anders/Wende review.
              We have conducted an independent review of the record and we have found
no arguable issues that require briefing or argument. Accordingly, the order denying
defendant’s petition for resentencing under Penal Code section 1170.95 is affirmed.



                                                  MOORE, ACTING P. J.

WE CONCUR:



ARONSON, J.



IKOLA, J.


                                             2